                   Case 18-10583-MFW            Doc 72       Filed 04/22/19        Page 1 of 2




                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

-------------------------------------------------------------- x
                                                               :
In re                                                          :   Chapter 11
                                                               :
CLAIRE’S INC.,                                                 :   Case No. 18-10583 (MFW)
                                                               :
                                                      1
                           Reorganized Debtor.                 :
                                                               :   Re: Docket No. 66
-------------------------------------------------------------- x

                      ORDER EXTENDING THE DEADLINE
          TO OBJECT TO CLAIMS UNDER THE PLAN OF REORGANIZATION

                   Upon the Motion of the Reorganized Debtors For the Entry of an Order

Extending the Deadline to Object to Claims Under the Plan of Reorganization (the “Motion”)2

of Claire’s Inc. and its reorganized debtor affiliates in the above-captioned chapter 11 cases

(collectively, the “Reorganized Debtors”); and the Court having jurisdiction to consider the

Motion and the relief requested therein in accordance with 28 U.S.C. §§ 157 and 1334; and

consideration of the Motion and the relief requested therein being a core proceeding in

accordance with 28 U.S.C. § 157(b)(2); and venue being proper in this District pursuant to 28

U.S.C. §§ 1408 and 1409; and due and proper notice of the Motion being adequate and

appropriate under the particular circumstances; and the Court having determined that the relief

sought in the Motion is in the best interests of the Reorganized Debtors, the Debtors, and the



1
    The Reorganized Debtors in these chapter 11 cases, along with the last four digits of each Reorganized Debtor’s
    federal tax identification number, as applicable, are Claire’s Inc. (9619) (“Claire’s Parent”); Claire’s Stores,
    Inc. (0416); BMS Distributing Corp. (4117); CBI Distributing Corp. (5574); Claire’s Boutiques, Inc. (5307);
    Claire’s Canada Corp. (7936); Claire’s Puerto Rico Corp. (6113); and CSI Canada LLC. On December 18,
    2018, the Court entered a final decree closing each of the chapter 11 cases other than Claire’s Parent’s chapter
    11 case. Commencing on December 18, 2018, all motions, notices and other pleadings relating to any of the
    Reorganized Debtors shall be filed in Claire’s Parent’s chapter 11 case. The Reorganized Debtors’ corporate
    headquarters and service address is 2400 West Central Road, Hoffman Estates, Illinois 60192.
2
    Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the Motion.




RLF1 21135410v.1
                   Case 18-10583-MFW        Doc 72     Filed 04/22/19     Page 2 of 2



Debtors’ estates and creditors, and other parties in interest and that the legal and factual bases set

forth in the Motion establish just cause for the relief granted herein; and after due deliberation

and sufficient cause appearing therefor,

                   IT IS HEREBY ORDERED THAT:

                   1.    The Motion is GRANTED.

                   2.    Pursuant to the Plan and section 105(a) of the Bankruptcy Code, the

Claims Objection Deadline is hereby extended through and including August 8, 2019.

                   3.    This Order is without prejudice to the Reorganized Debtors’ right to

request additional extensions of the Claims Objection Deadline.

                   4.    The Court shall retain jurisdiction to hear and determine all matters arising

from or related to the implementation, enforcement or interpretation of this Order.




         Dated: April 22nd, 2019
         Wilmington, Delaware                            MARY F. WALRATH
                                                   2     UNITED STATES BANKRUPTCY JUDGE
RLF1 21135410v.1
